DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 9, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on December 9, 2020.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,893,503. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 1, claim 1 of U.S. Patent No. 10,893,503 recites a user equipment (UE) (col. 13, line 63), comprising: 
an electronic circuit configured, based respectively on whether the UE is pageable or unpageable, to either receive pages directed to the UE from a network or not receive any pages from the network, wherein when the UE is unpageable, the UE will never receive pages from the cellular network while the UE is in an associated operational mode (col. 13, line 64 – col. 14, line 3); and 
a radio interface operative to transmit, from the UE, at least one message including paging related information indicating whether the UE is pageable or to unpageable, wherein the electronic circuit is configured to control the radio interface in dependence on the paging related information (col. 14, lines 4-13). 

Regarding claim 2, claim 2 of U.S. Patent No. 10,893,503 recites wherein the radio interface is operative to transmit the at least one message in an initial attach or initial network registration procedure (col. 14, lines 14-17). 

Regarding claim 3, claim 3 of U.S. Patent No. 10,893,503 recites wherein the at least one message includes at least one of a UE category indicator or at least one pageability indicator bit that indicates whether the UE is pageable or unpageable (col. 14, lines 22-24). 

Regarding claim 4, claim 3 of U.S. Patent No. 10,893,503 recites wherein the at least one message includes both the UE category indicator and the at least one pageability indicator bit, the at least one pageability indicator bit being an information element different from the UE category indicator (col. 14, lines 22-27). 

Regarding claim 5, claim 4 of U.S. Patent No. 10,893,503 recites wherein the UE category indicator included in the at least one message is indicative of whether the UE is pageable (col. 14, lines 28-31). 

Regarding claim 6, claim 5 of U.S. Patent No. 10,893,503 recites wherein the UE category indicator indicates that the UE is included in a class of unpageable Narrow Band Internet of Things (NB-IoT) devices (col. 14, lines 32-35). 
Regarding claim 7, claim 2 of U.S. Patent No. 10,893,503 recites wherein the radio interface is further operative to receive a further message that at least one of activates or deactivates a respective mode in which the UE is pageable or unpageable until receiving a further instance of a downlink message (col. 14, lines 18-21). 

Regarding claim 8, claim 6 of U.S. Patent No. 10,893,503 recites wherein the UE is configurable by a cellular network so as to be unpageable. 

Regarding claim 9, claim 7 of U.S. Patent No. 10,893,503 recites wherein the UE is operative to receive a signalling message from the cellular network which causes the UE to refrain from listening for pages (col. 14, lines 39-42). 

Regarding claim 10, claim 8 of U.S. Patent No. 10,893,503 recites wherein the electronic circuit is operative to control the radio interface such that the UE does not listen on a paging channel if the paging related information indicates that the UE is unpageable (col. 14, lines 43-47). 

Regarding claim 11, claim 9 of U.S. Patent No. 10,893,503 recites wherein the UE that is unpageable is a UE operating in extended coverage (EC) mode; or a UE insensitive to high latency on downlink data traffic; or a Narrow Band Internet of Things (NB-IoT) device (col. 14, lines 48-54). 

Regarding claim 12, claim 10 of U.S. Patent No. 10,893,503 recites wherein the UE that is unpageable is operative to receive downlink user data after the UE initiates mobile originated, MO, traffic or conducts a tracking area update (TAU) procedure (col. 14, lines 55-59). 	Claims 13-20 recites a different statutory classes and include similar features to . 

Allowable Subject Matter
Claims 1-20 are allowed pending the Applicant overcomes the above Double Patenting rejections.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1, Xu et al. (US 2017/0230935 as cited in IDS dated December 9, 2020) discloses methods for supporting access and paging of low complexity user equipment.  Xu et al. also discloses the base station transmits a UE capability inquiry message to the UE, and the UE transmits UE capability information to the base station including the paging capability information of the UE (paragraph 0135).  This teaching of Xu reads on “a radio interface operative to transmit, from the UE, at least one message including paging related information”.  Xu et al., however, does not expressly disclose “radio interface operative to transmit, from the UE, at least one message including paging related information indicating whether the UE is pageable or unpageable” as recited within claim.  
Similarly, Bergman et al. (US 2016/0205659) discloses paging in coverage extension mode.  Bergman et al. also discloses the information element indicates whether paging should be done in normal or extended mode, or both (paragraph 0034).  
However, none of the reference, taken either alone or in combination, teaches or suggests “an electronic circuit configured, based respectively on whether the UE is 
Therefore, the Examiner allows independent claim 1 at least for the reasons discussed above, in combination with all other features recited within claim.  
Independent claims 13, 18, and 20 include similar features to those of recited within independent claim 1; therefore, they are also allowed at least for the same reasons discussed above.    
Claims 2-12, 14-17, and 19 depend either directly or indirectly upon independent claims 1, 13, and 18; therefore, these claims are also allowed by virtue of their dependencies.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644